Citation Nr: 1003425	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-10 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 until 
April 1966.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2009 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a May 2005 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran's tinnitus is 
related to his active naval service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit of 
service connection for tinnitus sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That an 
injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
Merits of the Claim
 
The Veteran essentially claims that he has had bilateral 
tinnitus since service.  The Veteran contends that he 
received acoustic trauma while in service, including from 
gunfire and while performing duties as a naval aviator.  

The Veteran's service treatment records are generally silent 
for any complaints of, or treatment for, tinnitus.  His 
December 1965 retirement examination indicated that the 
levels of the Veteran's hearing did not meet a "disability" 
under 38 C.F.R. § 3.385, it also indicated that the Veteran's 
hearing had worsened since his earlier examinations.  

The record is silent for any for any complaints of, or 
treatment for tinnitus for decades following the Veteran's 
discharge from service.  

The Veteran was provided a VA examination in February 1985.  
At that time, he reported intermittent tinnitus.  

The Veteran's VA outpatient treatment records generally 
indicate some complaints of tinnitus, but did not provide any 
medical opinions as to the etiology of the tinnitus.  In a 
February 1998 VA ENT consult, the Veteran reported constant 
right ear tinnitus.  An October 1998 VA ENT consult similarly 
noted tinnitus.  

The Veteran was provided a VA examination in May 2005, which 
included a claims file review for audiograms.  The Veteran 
reported serving as a gunnery officer and later as an 
aircraft pilot with the Navy; he denied post-military 
occupational noise exposure.  The VA examiner opined that the 
Veteran's hearing loss was not caused by the Veteran's 
military noise exposure, as the left ear hearing loss was no 
greater than would be expected from presbycusis in isolation 
and the right ear hearing loss was due to disease process.  
Additionally, the VA examiner noted that the Veteran's first 
complaint of hearing loss was remote in time from service and 
his hearing was normal at separation.  The examiner opined 
that the tinnitus was likely related to the same etiology as 
the hearing loss and therefore not related to military noise 
exposure for the same aforementioned reasons.

The Veteran was provided a new VA examination in July 2009, 
which included a review of records.  The Veteran reported 
that his tinnitus began in World War II, while serving as a 
gunnery officer.  The Veteran stated that the tinnitus was 
louder in his right ear, but present in both ears, and 
essentially indicated that it was present even before the 
acoustic neuroma had been diagnosed.

The July 2009 VA examiner noted that the Veteran had normal 
hearing at all frequencies in 1964 and 1965, including at 
separation.  Therefore, the examiner opined that the 
Veteran's left sided hearing loss cannot be considered 
service related.  Additionally, the examiner found the right 
ear hearing loss largely due to the Veteran's acoustic 
neuroma.

The July 2009 VA examiner noted that although the Veteran had 
not complained of tinnitus in service that was not unusual.  
The examiner noted that the Veteran generally did not mention 
tinnitus, but when mentioned indicated it was right ear only 
and that unilateral tinnitus was a common symptom of acoustic 
neuroma.  The VA examiner found that since there was no 
evidence of ear damage in service, and the reports of 
tinnitus have been variable in the last 10 to 15 years to VA, 
and in the absence of objective tests for tinnitus, any 
diagnosis of left sided tinnitus would be based solely on 
patient report.  The examiner then stated that if it did 
exist, the etiology cannot be resolved without resort to 
speculation.

The Veteran has also submitted numerous statements from 
himself and one from his friend, Capt. A.L.R., Jr., 
supporting the Veteran's contention that he had noise 
exposure in service.  The Board finds that the Veteran was 
exposed to noise consistent with his service.

The July 2009 VA examination indicated that the Veteran's 
right ear tinnitus is due to his non-service-connected right 
ear acoustic neuroma.  The May 2005 VA examination similarly 
indicated that his right ear tinnitus was due to disease 
process.  The July 2009 VA examiner, however, indicated that 
it would be speculative for him to report on the etiology of 
the Veteran's left ear tinnitus given the evidence of the 
case.

However, the Veteran has reported tinnitus since service.  
The Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Additionally, the Board notes that the Veteran's 
acoustic neuroma was first diagnosed in 1995, but that the 
Veteran first recorded complaint of tinnitus occurred prior 
to that diagnosis in the February 1985 VA examination, which 
indicates that the Veteran may have had right ear tinnitus 
prior to his acoustic neuroma.  Additionally, the July 2009 
VA examiner found that it would be speculative for him to 
opine on the etiology of the Veteran's left ear tinnitus.  In 
view of the Veteran's in-service noise exposure and claimed 
bilateral tinnitus since service, the Board finds the Veteran 
lay assertions to be probative and persuasive to indicate 
that he has had bilateral tinnitus since service.

The Board finds the evidence of record to be at least at 
equipoise in regards to the tinnitus claim; thus the benefit 
of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991).  Giving the Veteran the benefit of the doubt, 
the Board finds his reports of tinnitus in service to support 
his claim.  The Veteran's claim for service connection 
tinnitus is granted.  


ORDER

Service connection for left ear tinnitus is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


